UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-34070 MINATURA GOLD (Exact name of registrant as specified in its charter) Nevada 20-8273426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2831 St. Rose Pkwy, #265, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (775) 980-1490 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 13, 2010 was 17,409,066 shares. MINATURA GOLD QUARTERLY PERIOD ENDED MARCH 31, 2010 Index to Report on Form 10-Q PART I FINANCIAL INFORMATION Item Page Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item1A. Risk Factors 19 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 21 PART I FINANCIAL INFORMATION Item 1. Financial Statements MINATURA GOLD (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets: Cash $ $ Prepaid stock compensation Lines of credit receivable - related party Contract deposits - Other current assets Total current assets Property, equipment and mining rights Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Line of credit Contract payable - related party - Total current liabilities Note payable Other non-current liabilities Obligations under capital leases – related party Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2010 and December 31, 2009 - - Common stock, $0.001 par value, 1,000,000,000 shares authorized, 17,099,804 and 16,882,140 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Restricted common stock, $0.001 par value, 74,262 and 125,326 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively 74 Additional paid-in capital Accumulated other comprehensive income (loss) ) 36 Accumulated deficit ) ) Deficit accumulated during exploration stage ) - Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these statements. 1 MINATURA GOLD (AN EXPLORATION STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 Inception of Exploration Stage January 1, 2010 to March 31, 2010 Revenue $
